Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method of brewing a hot coffee extract wherein hot extract is mixed with a frozen concentrated coffee extract which chills the hot extract from a temperature above 145℉ to less than 130℉ and also increases the concentration of coffee solids in the hot coffee extract. 
The closest prior art is considered to be Palmer et al. US 2,420,615, which teaches combining a hot brewed coffee extract with cold concentrated coffee extract; however, Palmer does not teach or reasonably suggest a method of brewing a flash brewed coffee concentrate including, in part, “mixing the hot coffee extract with a frozen concentrated coffee extract, the frozen concentrated coffee extract chilling the hot coffee extract from a temperature above 145°F to a temperature less than 130 °F” as recited in claim 1, “mixing the hot coffee extract with a frozen concentrated coffee extract to form a flash brewed coffee concentrate, the flash brewed coffee concentrate having a concentration of coffee solids greater than a concentration of coffee solids in of the hot coffee extract” as recited in claim 17, and “mixing the hot coffee extract with a frozen concentrated coffee extract, the frozen concentrated coffee extract chilling the hot coffee extract from a temperature above 145 °F to a temperature less than 130 °F” as recited in claim 20. There is nothing in the teaching of Palmer to suggest the cold concentrate chills the hot extract within the claimed temperature range or that the cold concentrate increases a concentration of coffee solids in the concentrated extract. 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792